Case 13-23061        Doc 40      Filed 01/25/19    Entered 01/25/19 11:07:34          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-23061
         Charlonda S Pitchford

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/02/2013.

         2) The plan was confirmed on 08/30/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/03/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $23,960.00.

         10) Amount of unsecured claims discharged without payment: $35,173.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-23061      Doc 40      Filed 01/25/19    Entered 01/25/19 11:07:34                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $35,944.92
        Less amount refunded to debtor                         $544.92

 NET RECEIPTS:                                                                                 $35,400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,200.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,611.50
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,811.50

 Attorney fees paid and disclosed by debtor:               $300.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALL CREDIT LENDERS            Unsecured         500.00          0.00             0.00           0.00        0.00
 AMERICASH LOANS LLC           Unsecured         500.00        295.32           295.32          36.89        0.00
 EXPRESS PAYCHECK              Unsecured         600.00      2,909.38         2,909.38        363.42         0.00
 ILLINOIS TOLLWAY              Unsecured            NA       1,328.40         1,328.40        165.94         0.00
 ILLINOIS TOLLWAY              Unsecured            NA       1,898.00         1,898.00        237.09         0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured         523.00        678.82           678.82          84.79        0.00
 MIDLAND FUNDING LLC           Unsecured         830.00        727.68           727.68          90.90        0.00
 NICOR GAS                     Unsecured         500.00      1,144.61         1,144.61        142.98         0.00
 OPPORTUNITY FINANCIAL LLC     Unsecured      1,100.00         973.05           973.05        121.55         0.00
 PREMIER BANKCARD/CHARTER      Unsecured         444.00        444.56           444.56          55.53        0.00
 PRESTIGE FINANCIAL SERVICES   Secured       21,001.82     21,001.82        21,001.82      21,001.82    2,219.97
 QUANTUM3 GROUP                Unsecured           0.00          0.00             0.00           0.00        0.00
 SAGE TELECOM                  Unsecured           0.00        171.32           171.32          21.40        0.00
 SAGE TELECOM                  Unsecured            NA         102.06           102.06          12.75        0.00
 ARCHERTFIELD FUNDING LLC      Unsecured      1,500.00            NA               NA            0.00        0.00
 VILLAGE OF BELLWOOD           Unsecured         100.00           NA               NA            0.00        0.00
 A/R CONCEPTS                  Unsecured         200.00           NA               NA            0.00        0.00
 ACCOUNTS RECOVERY MANAGEME    Unsecured      1,676.00            NA               NA            0.00        0.00
 AFNI                          Unsecured         321.00           NA               NA            0.00        0.00
 AMERICAS FINANCIAL CHOICE     Unsecured      1,675.00            NA               NA            0.00        0.00
 BROTHER LOAN                  Unsecured         500.00           NA               NA            0.00        0.00
 CBE GROUP                     Unsecured      1,103.00            NA               NA            0.00        0.00
 ENHANCED RECOVERY CORP        Unsecured         951.00           NA               NA            0.00        0.00
 EQUINOX FIN                   Unsecured         366.00           NA               NA            0.00        0.00
 EQUINOX FIN                   Unsecured         308.00           NA               NA            0.00        0.00
 FTCC-COLUMBUS                 Unsecured         234.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-23061       Doc 40     Filed 01/25/19    Entered 01/25/19 11:07:34             Desc         Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim       Principal      Int.
 Name                             Class    Scheduled      Asserted      Allowed        Paid         Paid
 HARRIS & HARRIS LTD           Unsecured         345.00           NA           NA            0.00       0.00
 IN BUSINESS REAL ESTATE LLC   Unsecured      5,060.00            NA           NA            0.00       0.00
 MERCHANTS CR                  Unsecured          75.00           NA           NA            0.00       0.00
 MIRAMED REVENUE GROUP LLC     Unsecured      1,049.13            NA           NA            0.00       0.00
 NATIONAL CREDIT ADJUSTORS     Unsecured         678.00           NA           NA            0.00       0.00
 NCO FINANCIAL                 Unsecured         102.00           NA           NA            0.00       0.00
 NCO FINANCIAL                 Unsecured         357.00           NA           NA            0.00       0.00
 PELLETTIERI                   Unsecured         203.00           NA           NA            0.00       0.00
 PELLETTIERI                   Unsecured         150.00           NA           NA            0.00       0.00
 PELLETTIERI                   Unsecured         101.00           NA           NA            0.00       0.00
 PELLETTIERI                   Unsecured          94.00           NA           NA            0.00       0.00
 PELLETTIERI                   Unsecured          88.00           NA           NA            0.00       0.00
 PELLETTIERI                   Unsecured          58.00           NA           NA            0.00       0.00
 PELLETTIERI                   Unsecured          56.00           NA           NA            0.00       0.00
 PURCHASING POWER LLC          Unsecured         500.00           NA           NA            0.00       0.00
 SIR FINANCE                   Unsecured         500.00           NA           NA            0.00       0.00
 STELLAR REC                   Unsecured         572.00           NA           NA            0.00       0.00
 STELLAR REC                   Unsecured         442.00           NA           NA            0.00       0.00
 TCF NATIONAL BANK             Unsecured         204.29           NA           NA            0.00       0.00
 NORTHERN RESOLUTION GROUP LLC Unsecured         390.00           NA           NA            0.00       0.00
 NW COLLECTOR                  Unsecured         348.00           NA           NA            0.00       0.00
 NW COLLECTOR                  Unsecured         158.00           NA           NA            0.00       0.00
 NW COLLECTOR                  Unsecured         108.00           NA           NA            0.00       0.00
 TUITION UNIVERSITY OF PHOENIX Unsecured      4,000.00            NA           NA            0.00       0.00
 SPRINT CORP                   Unsecured            NA         950.76       950.76        118.76        0.00
 TITLE MAX OF ILLINOIS         Unsecured         299.63        149.63       149.63          18.69       0.00
 US DEPARTMENT OF EDUCATION    Unsecured     23,450.00     24,114.61     24,114.61      3,012.25        0.00
 US DEPARTMENT OF EDUCATION    Unsecured     14,455.00     14,675.27     14,675.27      1,833.15        0.00
 US DEPARTMENT OF EDUCATION    Unsecured      7,961.00       8,070.00     8,070.00      1,008.06        0.00
 VERIZON                       Unsecured         347.00        340.75       340.75          42.56       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-23061        Doc 40      Filed 01/25/19     Entered 01/25/19 11:07:34              Desc      Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $21,001.82         $21,001.82            $2,219.97
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $21,001.82         $21,001.82            $2,219.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $58,974.22          $7,366.71               $0.00


 Disbursements:

         Expenses of Administration                             $4,811.50
         Disbursements to Creditors                            $30,588.50

 TOTAL DISBURSEMENTS :                                                                      $35,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
